Citation Nr: 0810337	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for an immune disorder 
claimed as secondary to exposure to chemical dioxins.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for mold allergies.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for disabilities of the 
lumbar, thoracic, and cervical segments of the spine.

8.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and/or depression

9.  Entitlement to service connection for Parkinson's 
disease.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
December 1968 to March 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA), Regional 
Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder, disabilities involving the lumbar, 
thoracic, and cervical segments of the spine, and Parkinson's 
disease are addressed in the REMAND portion of the decision 
below and they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

[Of note, the veteran has filed a notice of disagreement 
concerning the issue involving Parkinson's disease.  The 
United States Court of Appeals for Veterans Claims has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the 
RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As of this date, and as noted below, the 
veteran has not been sent a statement of the case with 
respect to this matter, and the remand action below addresses 
this item.]


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  While the veteran was in the US Marine Corps, he did not 
receive treatment for a sleep disorder, irritable bowel 
syndrome, an immune disorder, fibromyalgia, mold allergies, 
or chronic sinusitis.

3.  The veteran now suffers from a sleep disorder, irritable 
bowel syndrome, an immune disorder, fibromyalgia, mold 
allergies, and sinusitis.

4.  Medical evidence has not been presented that would 
etiologically link the veteran's current disorders with his 
military service or any incidents therein or to exposure to 
chemical dioxins.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  An immune disorder, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

5.  Mold allergies were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

6.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA claiming that he suffers 
from a number of disabilities, diseases, and conditions.  He 
contends that he now suffers from these conditions because of 
his military service.  He has asked that service connection 
be granted and that the appropriate disability rating be 
assigned for each disability and disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2004 
letter from the RO to the appellant that was sent prior to 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  With respect to the issues covered in 
the Decision portion of this Decision/Remand, medical 
examinations were not accomplished.  As explained below, 
however, the veteran has presented no competent medical 
evidence of an in-service injury or disease or treatment for 
the claimed disorders and none is evidence from the veteran's 
service medical records.  In the absence of such evidence, an 
examination is not necessary.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant have proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used to evaluate 
the claimed disorders.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that ""Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2007), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2007) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2007) are met, even there is no record of 
such disease during service.  However, if the rebutable 
presumptions of 38 C.F.R. § 3.307(d) (2007) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2007).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2007), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran claims that he now suffers from a sleep disorder, 
irritable bowel syndrome, fibromyalgia, mold allergies, and 
chronic sinusitis.  He further maintains that he has an 
immune disorder secondary to exposure to chemical dioxins.  

A review of the veteran's service medical records reveal that 
he was not treated for any of the above diseases or 
disabilities while he was in service.  The service medical 
records are silent for any complaints involving the above 
conditions.  Additionally, when the veteran was released from 
the US Marine Corps in March 1970, the end-of-enlistment 
physical that was accomplished prior to his discharge did not 
list any type of disease, disability, or condition for which 
the veteran is now claiming as being related to his military 
service.  The service medical records do note that the 
veteran was diagnosed as having lordosis of the spine along 
with vision problems.  However, none of the claimed 
disabilities - a sleep disorder, irritable bowel syndrome, 
fibromyalgia, mold allergies, chronic sinusitis, and immune 
disorder is noted as conditions the veteran was suffering 
therefrom when he was released from active duty service.  

Nevertheless, the veteran asserts that shortly after he left 
service, he began experiencing symptoms and manifestations 
that led to the claimed disorders.  The veteran has submitted 
a letter from a private physician who treated the veteran 
from 1974 to 1980 for severe mold allergies and nasal 
obstruction.  The physician was unable to provide additional 
documents showing said treatment.  More importantly, the 
doctor did not hypothesize that the disabilities for which he 
treated the veteran for were the result of the veteran's 
military service or to his possible exposure to chemical 
dioxins.  

Letters have also been submitted from doctors noting that 
they have treated the veteran for fibromyalgia and allergies.  
Private medical records stemming from 1988 to the present 
have also been obtained and are included in the claims 
folder.  Despite confirming the fact that the veteran may 
indeed now suffer from the various claimed disorders, none of 
the examining physicians and medical providers have 
attributed any of the disorders and diseases with his 
military service or any incidents therein.  It is noted that 
on a couple of the documents, the doctors wrote that the 
veteran stated that he (the veteran) had been experiencing 
various symptoms and manifestations since service.  
Nevertheless, the doctors did not proffer an opinion as to 
the etiology of any of the claimed disorders.  

Per the veteran's service records, the veteran did serve in 
the Republic of Vietnam from May 1969 to March 1970.  As a 
result of that service, he may have been exposed to chemical 
dioxins while in Vietnam.  Notwithstanding that exposure, 
none of the disabilities that the veteran has claimed that 
may be related to said exposure are presumptive type diseases 
or conditions in accordance with 38 C.F.R. §§ 3.307 and 3.309 
(2007).  That is, in order to use the presumption for 
purposes of establishing service connection, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e) (2007).  As he has not been diagnosed as 
having any of the conditions listed in 38 C.F.R. § 3.309(e) 
(2007), the presumption of service connection related to 
Agent Orange is not available.  

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation. See Combee, supra.  However, 
the veteran has not submitted any medical evidence that 
suggests or demonstrates that any of his claimed disorders 
were in any way related to service or to the Agent Orange the 
veteran claims he was exposed to during service.

The Board acknowledges the veteran's contentions that he now 
suffers from various disabilities and disorders, that one or 
all they may be related to chemical dioxin exposure, and that 
they are all related to his period of service.  However, his 
opinions as to medical matters are without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Given the evidence against the claim, for the 
Board to conclude that the veteran's claimed disorders had 
their origin during service or are related to chemical dioxin 
exposure in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
evidence of a nexus between a current disorders and service, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a) 
(West 2002 & Supp. 2006), and the veteran was clearly advised 
of the need to submit medical evidence of current disorders 
and of a relationship between current disorders and an 
injury, disease or event in service.  

While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  
Regarding a claim of service connection, this generally means 
that medical evidence must establish that a current 
disability exists, and that the disability is related to a 
period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's sleep disorder, irritable bowel syndrome, an immune 
disorder, fibromyalgia, mold allergies, and chronic sinusitis 
began in or were caused by or the result of the veteran's 
military service or any incidents therein, to include 
exposure to chemical dioxins.  Accordingly, the Board 
concludes service connection is not established.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection, either 
on a direct basis or on a presumptive basis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

1.  Entitlement to service connection for a sleep disorder is 
denied.

2.  Entitlement to service connection for irritable bowel 
syndrome is denied.

3.  Entitlement to service connection for an immune disorder 
claimed as secondary to exposure to chemical dioxins is 
denied.

4.  Entitlement to service connection for fibromyalgia is 
denied.

5.  Entitlement to service connection for mold allergies is 
denied.

6.  Entitlement to service connection for chronic sinusitis 
is denied.


REMAND

It is noted that the veteran has submitted a claim for 
entitlement to service connection for Parkinson's disease.  
The RO issued a rating decision on this issue in September 
2006.  The veteran was notified of that decision and 
subsequent to that notification, he proffered a notice of 
disagreement.  That notice of disagreement was received in 
October 2006.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and the 
issue must be REMANDED so that the RO can issue a statement 
of the case on the underlying claim that adequately notifies 
the veteran of the action necessary to perfect an appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

One of the other issues on appeal involves the back.  The 
veteran asserts that he suffers from disabilities of the 
cervical, thoracic, and lumbar segments of the spine.  He has 
conceded that prior to or in conjunction with his service in 
the Marine Corps, he may have been diagnosed with lordosis of 
the spine.  Nevertheless, the veteran asserts that even if he 
did suffer from a pre-existing disability of the back, the 
rigors of service in the Marine Corps affected his back in 
such a way that he now has permanent disabilities of all 
three segments of the spine.  

A review of the claims folder indicates that the RO reported 
that the veteran may have had a pre-existing condition and 
that the back condition was not aggravated by military 
service.  Yet, to the Board, it does not appear that the RO 
applied the two prong presumption-of-soundness standard of 
Wagner v. Principi, 370 F. 3d 1089 (Fed Cir. 2004).  This 
standard has since been clarified by the VA General Counsel.

The VA General Counsel has determined that, contrary to 38 
C.F.R. § 3.304(b), the statute provides that the presumption 
of soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).

The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Additionally, in deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the VA must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).

Based on the above, it is the Board's determination that the 
claim must be returned to the RO (through the AMC) so that 
the veteran may be fully informed of the information that is 
needed so that he may prevail on this issue.  This means that 
the veteran must be specifically told that the evidence must 
show that any pre-existing disability was aggravated by his 
service.  Moreover, the veteran must be provided with a 
supplemental statement of the case that includes a discussion 
of the ramifications of VAOPGCPREC 3-2003 and the holding in 
Wagner when considering whether service connection is 
warranted for any of his back disorders and should consider 
whether the veteran should be granted service connection on a 
direct, presumptive, chronicity of the disorder, or 
aggravation basis.

Finally, the remaining issue involves service connection for 
a psychiatric disorder to include PTSD and depression.  The 
veteran has been diagnosed, by his private psychiatrist, as 
suffering from depression.  A VA doctor has diagnosed the 
veteran has having a chronic dysthymic disorder.  In making 
the evaluation, the VA doctor noted that "it is not clear 
whether the veteran's depressive symptoms are directly 
related to his military service."  The veteran's doctor did 
not attribute the veteran's depression to service; however, 
neither the private or VA doctor completely ruled out the 
possibility that the veteran's current mental disorder was 
caused by or the result of his military service.  It is the 
determination of the Board that this issue must also be 
returned to the RO/AMC so that additional medical information 
may be obtained and the previously noted incomplete or 
inconsistent assessments may be resolved.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 and 
VAOPGCPREC 3-2003 are fully complied with 
and satisfied as to the issues on appeal.  
In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations and how 
these apply to the appellant's service 
connection claim, including aggravation 
of a pre-existing service disability (the 
claim involving the cervical, thoracic, 
and lumbar segments of the spine); (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination, 
by the appropriate specialist, to 
evaluate his claimed psychiatric 
disabilities.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner should be informed that the 
veteran was awarded a Combat Action 
Ribbon by the USMC and that such an award 
does, on its face, indicate that the 
veteran was engaged in combat while in 
Vietnam and that he may have been exposed 
to combat-type stressors.  

a.  The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from PTSD and/or depression, and, 
if so, the etiology of the claimed 
disorder.

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
veteran's military service in general.

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination, 
by the appropriate specialist, to 
evaluate his claimed disabilities of the 
cervical, thoracic, and lumbar segments 
of the spine.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

a.  The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any type of disabilities of 
the back, and, if so, the etiology of the 
claimed disorder(s).

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
veteran's military service in general.

c.  The examiner should further opine 
whether any found disability pre-existed 
service, and if so, whether the condition 
was aggravated by the veteran's military 
service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the disability increased in severity 
beyond its normal progression during 
active service.  

A complete analysis must be provided, and 
the citing of recognized medical 
treatises in the doctor's analysis that 
clearly support his/her ultimate 
conclusions would be appreciated and 
welcomed.

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO/AMC should issue a statement 
of the case as to the issue of 
entitlement to service connection for 
Parkinson's disease.  The veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

Thereafter, the RO/AMC should readjudicate the remaining 
issues on appeal.  If any determination remains unfavorable 
to the veteran, he should be provided with a supplemental 
statement of the case, which discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in Wagner, supra and fully 
sets forth the controlling law and regulations pertinent to 
the issues on appeal as well as a summary of the evidence.

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


